Citation Nr: 9934904	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 10 percent disability rating effective January 
11, 1993.  By a rating decision dated July 1995, the RO 
increased the rating for the veteran's PTSD to 30 percent 
which was later made effective January 11, 1993.


FINDINGS OF FACT

The veteran's service-connected PTSD is not manifested by 
more than definite or moderate social and industrial 
impairment or more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam as an aircraft 
mechanic and a helicopter door gunner and was granted service 
connection based on an unverified helicopter crash which 
occurred in Cambodia on September 21, 1969, in which the 
chief officer died and the veteran was wounded in the leg in 
a subsequent fire fight.  The veteran received the National 
Defense Service Medal, Aircraft Crewman's Badge, and Vietnam 
Service and Campaign Medals.  Clinical interviews in November 
and December 1993 produced symptomatology which warranted a 
dual diagnosis of dysthymia and PTSD.  At his January 1995 VA 
examination the veteran reported that he had a stroke in 1991 
and was hospitalized for two and a half months.  As a result 
of the stroke the veteran had missed speech and limited use 
of his left arm and leg.  The veteran reported: difficulty 
falling asleep and staying asleep; nightmares four to six 
times a week of the helicopter crash and his subsequent 
gunshot wound to the leg; his moods were up and down; no 
suicide attempts due to his depressed mood; drinking daily 
since 1986; increased irritability since his stroke; no past 
history of temper control problems; numerous crying episodes 
since his stroke; poor appetite; startled and loud noises 
made him jumpy.  The examination showed the veteran to be 
fully ambulatory, casually groomed and dressed.  It was noted 
that the information elicited from the veteran was through 
pencil and paper, as he had no speech due to the stroke.  
Behavior throughout the interview was cooperative, until the 
veteran was questioned about his alcohol and drug use.  The 
veteran was oriented to time, place, and person.  Affect was 
restricted and appropriate to mood, recent and remote memory 
appeared intact, and there was no evidence of delusions or 
hallucinations.  Suicidal and homicidal ideation were denied 
and sleep and appetite were impaired.  Intelligence was 
estimated to be in the low average range of intellectual 
functioning.  The examiner noted that the veteran presents 
with symptoms of mood disorder due to the stroke and appeared 
that the veteran had been experiencing increased psychiatric 
symptoms since the time of his stroke.  The Axis I diagnoses 
were mood disorder due to a general medical condition, with 
depressive features, PTSD and alcohol abuse.  

VA hospital admission records indicate that the veteran was 
admitted in March 1996 for evaluation and treatment of 
depression and was prescribed medication.  He was 
hospitalized for approximately two days and underwent a VA 
psychiatric examination during that time.  History obtained 
at that time included: nightmares and flashbacks a few times 
a week; appetite fair; denied having a drinking problem, 
however, he reported drinking eight to ten beers a day except 
on Sundays; did not drink on the days he drove the DAV van 
and indicated that he drank beer because he liked it, and it 
did not sooth the flashbacks or help him sleep; living a 
lonely isolated life; not feeling comfortable in crowds and 
made no effort to befriend others.  The examination showed 
the veteran having verbal expressive aphasia, which resulted 
in the veteran having to communicate with pen and paper.  He 
had a left hemiplegia which has affected his left arm and 
left leg and reported difficulty in swallowing.  The 
veteran's grammar and syntax were correct and denied any 
illicit drug use.  He was oriented to person, place, and 
time.  The veteran's affect was restricted and mood was 
depressed.  Eye contact was fair and he exhibited no bizarre 
mannerisms and denied visual hallucinations, but reported 
auditory hallucinations (voices of service buddies who were 
killed).  He reported hearing these voices several times a 
week.  He denied feeling suicidal or homicidal and his 
insight and judgment were good.  Recent and remote memory 
were intact and the veteran's general fund of knowledge was 
fair.  Proverbs were done abstractly and intellectual 
functioning was estimated to be in the low average range.  
Psychological testing had been performed and his scores on 
two scales of PTSD were consistent with the disorder.  The 
examiner concluded that testing of less than ideal validity 
suggested PTSD, mixed mood state (mostly depressed), and 
psychotic potential.  Axis I diagnoses were mood disorder due 
to general medical condition (stroke), with depressive 
features, PTSD, and alcohol abuse.

VA outpatient treatment records dated July 1991 to May 1998 
showed complaints of sleeping 4 to 5 hours a night, drinking 
5 beers a day, nightmares once or twice a week, chronic low 
level depression, but denied suicidal thought.  Records dated 
December 1994 to May 1996 showed the veteran depressed in 
December 1994 and April 1995 but was not depressed in October 
1995 and declined treatment in PTSD clinic.  The veteran 
continued to deny suicidal thought.  He indicated that he 
drove the DAV van Tuesdays and Thursdays.  In March 1998 the 
veteran indicated that he was hearing voices for a few 
minutes about once a week, but the voices told him good 
things.  The veteran was also advised to take his medication 
regularly.

A VA examination conducted in November 1996 showed that the 
veteran lived by himself and took care of himself without 
assistance.  The veteran complained of loneliness, depressed 
mood, no friends, and no close family.  His mother visited 
him once a month.  He had nightmares several times a week and 
visualizes combat action.  The veteran reported drinking 
alcohol, specifically beer, since the age of eighteen and did 
not stop while in Vietnam or after service.  After his second 
divorce and stroke he was unable to cope with his nightmares 
and depended more and more on alcohol.  The examination 
revealed the veteran to be neatly kept, casually dressed, he 
was oriented times three, he had no speech but did understand 
and communicated well by writing on a pad, secondary to his 
expressive aphasia.  He denied any suicidal or homicidal 
ideation and his thought process was logical and relevant.  
His memory was good, recent and remote, and his judgment and 
insight were poor.  Mood and affect was sad and depressed, 
anxious, but cooperative and smiled at times.  The veteran 
liked to drink beer, six to twelve beers a day, and did not 
like to change his lifestyle, no signs of confidence.  Axis I 
diagnoses were dysthymia secondary to cerebrovascular 
accident, PTSD, and alcohol abuse and dependency.

A December 1996 VA examination showed the veteran having 
expressive aphasia and was not able to communicate verbally.  
The examiner indicated that the veteran's complaints were 
well noted in the November 1996 examination and he agreed 
with the November 1996 psychiatric findings.  The examiner 
indicated that the predominant condition and preexisting 
condition was PTSD.  He explained the rationale for that 
opinion was that this was the primary and prior condition.  
It was a condition that has continued unabated in spite of 
the occurrence of cerebrovascular accident in 1991.  The 
manifestations including the symptoms of PTSD continue to be 
predominant while mood symptoms were mild.  The examiner 
noted the predominant symptoms of the veteran's PTSD include 
loneliness, social withdrawal, recurrence of intrusive 
memories, nightmares, and symptoms requiring hospitalization 
in 1996.  The only symptoms the examiner attributed to his 
cerebrovascular accident was some component of depressed 
mood.  In an attempt to categorize the severity of the 
veteran's PTSD, the examiner referenced the March 1996 VA 
hospitalization report.  The Global Assessment of Functioning 
(GAF) score was assigned as 55 for the past year and 60 at 
that time.  The examiner noted that further evaluation by a 
neurologist and possibly speech pathologist might be 
necessary concerning the cerebrovascular accident.  Axis I 
diagnoses were mood disorder secondary to cerebrovascular 
accident, PTSD, and alcohol abuse.

The VA referred the veteran's psychiatric evaluation to a 
physician at Part Medical Center in December 1998.  The 
veteran reported the consumption of 4 to 5 light beers 4 to 5 
times a week.  He denied any history of blackouts, withdrawal 
symptoms or seizures from his drinking.  He reported 
persistent symptoms of irritability, difficulty 
concentrating, hypervigilance and an exaggerated startle 
response.  The examiner noted after reviewing the criteria 
for major depressive episodes he concluded that the veteran 
did not fulfill the criteria for the disorder. However, he 
did fulfill the criteria for a dysthymic disorder which was a 
lower level of depression present with him on a daily basis.  
The veteran denied any history of anxiety attacks.  The 
examination showed a casually dressed gentleman displaying 
appropriate personal hygiene, mute (communicating with a 
pencil and pad), alert and oriented times three.  The veteran 
was not guarded and was cooperative with intermittent eye 
contact.  His motor movements were within normal limits and 
his speech was logical and goal directed.  His behavior 
during the interview was appropriate and he displayed no 
impulsive behavior.  The veteran's affect was full and his 
mood was dysphoric.  He admitted to neuro-vegetative symptoms 
of depression as described.  The examiner noted that the 
veteran's concentration appeared to be intermittent and 
difficult to assess.  He admitted to a history of mild 
chronic suicidal ideation, but denied any homicidal ideation 
and denied any symptoms of mania.  There were no signs or 
symptoms of a thought disorder, and denied any auditory or 
visual hallucinations.  No delusions were noted and he denied 
a history of obsessive compulsive disorder.  His immediate 
memory was 3/3 objects at 1 minute and 3/3 objects at 3 
minutes.  He gave appropriate answers to questions testing 
his formal judgment and intelligence appeared to be within 
normal limits, and insight was fair.  At the time of the 
interview the examiner estimated the veteran's GAF score at 
45 with some serious symptoms and impairment in judgment and 
in his family relations.  The last year's GAF was rated 
around 50 and indicated that when his PTSD symptoms are less 
fulminant and he is feeling less depressed he can do as well 
as a GAF of 60 with more moderate symptoms.  The examiner 
indicated that the veteran's general medical problems 
contribute fairly significantly to his degree of frustration 
and his chronic mild depressive symptoms.  In addition, the 
veteran's drinking, in the examiner's opinion, is used to 
diminish his symptoms of PTSD.  The examiner opined that the 
vast majority of the veteran's disability comes from his 
PTSD, dysthymic disorder, and his frustration following the 
deficits he has experienced after his stroke.  

In his May 1996 RO hearing, the veteran testified, through 
his representative, that he experienced auditory 
hallucinations.  The veteran indicated that he drove a van 
for the DAV, mowed their grass, and attended meetings, but 
sat in the back.  The veteran testified to drinking 8 to 10 
beers a day and having nightmares about the helicopter crash 
in September 1969.  The veteran indicated that he retired 
from working at Goodyear after suffering his stroke.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 30 percent evaluation was warranted for 
PTSD when evidenced by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  To warrant a 50 percent evaluation, the veteran 
must demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  

To warrant a 70 percent evaluation, there must be a severe 
impairment of the veteran's ability to establish and maintain 
effective or favorable relationships with people.  The 
psychoneurotic symptoms must be of such a degree and 
persistence that the veteran's ability to obtain or retain 
employment is severely impaired.  A 100 percent evaluation 
may be assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).
Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

After reviewing the record, it is the Board's judgment that 
the veteran's PTSD is not manifested by more than definite or 
moderate social and industrial impairment or more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks and, therefore, a rating in excess of 30 
percent is not warranted under either the old or new rating 
criteria.  

The clinical evidence of record shows that the veteran's 
symptomatology has remained essentially the same since the 
grant of service connection for PTSD in 1994.  Although the 
veteran had denied auditory hallucinations in the past, he 
indicated he experienced auditory hallucinations in his March 
1996 VA examination, his May 1996 RO hearing, and again in 
clinical records dated March 1998, which he indicated were 
friendly voices.  In his December 1998 VA referral 
examination, the veteran denied any auditory or visual 
hallucinations.  Medical records also indicate the veteran's 
denial of suicidal ideation until the December 1998 
examination in which the veteran reported a history of mild 
chronic suicidal ideation.

A review of the medical evidence under either the old or new 
criteria yields no evidence that the veteran's PTSD "more 
nearly approximates" the criteria required for a 50 percent 
evaluation.  See 38 C.F.R. § 4.7.  Although the veteran 
clearly exhibits "definite" occupational and social 
impairment, there is no indication that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  There was also no 
evidence of reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.

Examinations consistently showed: the veteran oriented to 
person, place, and time; recent and remote memory intact; 
neatly kept and casually dressed; depressed; nightmares; 
sleep disturbance.  The December 1998 examination showed: 
motor movements were within normal limits and his speech was 
logical and goal directed; his behavior during the interview 
was appropriate; displayed no impulsive behavior; his affect 
was full; his mood dysphoric; the veteran's concentration 
appeared to be intermittent and difficult to assess; there 
were no signs or symptoms of a thought disorder; denied any 
auditory or visual hallucinations; no anxiety attacks; he 
gave appropriate answers to questions testing his formal 
judgment; intelligence appeared to be within normal limits; 
insight was fair.

The file indicates that although the veteran reported 
impairment in social relationships, and struggles with the 
effects of a stroke, he drives the DAV van approximately 
twice a week, mows the DAV grass, and attends DAV meetings.  
During his May 1996 RO hearing, the veteran indicated that he 
retired from his job after his stroke.  The veteran has not 
shown that his PTSD alone has effectively inhibited his 
ability to work.  

The Board notes the VA examinations have assessed GAF scores 
of 45 to 60.  GAF is a scale refecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994) (DSM-IV) adopted by the 
VA at 38 C.F.R. §§ 4.125, 4.130.  A GAF of 41-50 indicates 
"serious symptoms...OR any serious impairment in social, 
occupational, or school functioning..."  Ibid.  A GAF of 51-60 
indicates "moderate symptoms...OR moderate difficulty in 
social, occupational, or school functioning..."  Ibid.  While 
the veteran's GAF scores indicate serious to moderate social 
and industrial impairment, it is reflective of the veteran's 
total psychiatric disability picture.  The examiner opined in 
the December 1998 examination that the vast majority of the 
veteran's disability comes from his PTSD, his dysthymic 
disorder, and his frustration following the deficits he has 
experienced after his stroke.  While the record in this case 
clearly confirms occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, it does 
not establish occupational and social impairment with reduced 
reliability and productivity to warrant a 50 percent 
evaluation.  Therefore, the veteran's claim of entitlement to 
an evaluation higher than 30 percent for PTSD is denied.

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran has not shown that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

